Citation Nr: 1029154	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Scott Schermerhorn, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1968 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), in which pertinent, denied the benefit sought 
on appeal. 

In May 2010, the Veteran testified before the undersigned during 
a videoconference hearing while the Board was seated at the 
Central Office in Washington, District of Columbia.  A copy of 
the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
psychiatric disorder, to include PTSD.  After a review of the 
claims folder, the Board finds that additional development is 
necessary prior to adjudication of the claim.  

The record shows the Veteran has been awarded the Combat Action 
Ribbon for his service in Vietnam; his lay statement is accepted 
as conclusive evidence of the stressor's occurrence.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran has 
testified that he has experienced psychiatric symptomatology 
including nightmares, panic attacks and sleeping impairment that 
are related to events in service with a continuity of such 
symptoms since service.  Post-service treatment records show that 
the Veteran first sought mental health treatment in 2004.  

Although the Veteran has received VA inpatient and group therapy 
for psychiatric symptoms which some clinicians associated with 
PTSD, the most recent treatment records and VA psychiatric 
examination report do not show that the Veteran's symptomatology 
meets the criteria for PTSD under Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV). He was only 
noted to have traits of PTSD.  The Veteran has, however, been 
diagnosed with adjustment disorder and depression.  

The Board acknowledges the ruling in Clemons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a veteran may only seek service 
connection for PTSD, the veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  In 
the instant case, although a diagnosis of PTSD under all the 
provisions of DSM IV is not of record, the Veteran was diagnosed 
with other psychiatric disorders.  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including PTSD that is etiologically related to his military 
service.  As such, the issue on appeal, which has been 
recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The Court has held that before the Board may address a matter 
that has not been addressed by the RO, it must consider whether 
the Veteran has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the RO has not 
considered whether the Veteran's diagnoses for any other 
psychiatric disorder are service related.  Thus, additional 
development is needed. 

Mental health professionals with the following credentials are 
qualified to perform initial compensation and pension mental 
disorder examinations:  board-certified or board-eligible 
psychiatrists and licensed doctorate-level psychologists.  The 
following other mental health professionals, under the close 
supervision of a board-certified or board-eligible psychiatrist 
or licensed doctorate-level psychologist: doctorate-level mental 
health providers, psychiatry residents, and clinical or 
counseling psychologists completing a one-year internship or 
residency.  Veterans Benefits Manual M21-MR, Part III, Subpart 
iv, Section 3.D.18.d. (2010).  
Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, adjustment 
disorder, and depression.

2.  The RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding 
pertinent medical treatment records.  

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
by a psychiatrist or doctoral level 
psychologist for the following purpose: to 
determine whether the Veteran has (1) PTSD 
that is etiologically related to his claimed 
inservice stress; or (2) a psychiatric 
disorder other than PTSD, and, if so, then to 
ascertain whether any such diagnosed disorder 
is related to service.  For any diagnosed 
psychiatric disorder, the examiner should 
provide a medical opinion indicating whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that such 
condition is related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

A complete rationale for all opinions 
provided should be given.  The examiner is 
unable to address any inquiry sought above, 
and then he or she should explain why.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  The examiner is unable to 
address any inquiry sought above, and then he 
or she should explain why.

4.  Then, the claim for service connection 
for a psychiatric disorder, to include 
PTSD, should be readjudicated.  If any 
benefit sought on determination of this claim 
remains unfavorable, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
J. W.  FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


